Pee Cueiam,
This is an action of ejectment to recover possession of 110 acres of land in North Strabane township, Washington county, which the administrators of the estate of Thomas McGahey, Jr., sold under an order of the orphans’ court of said county in payment of the decedent’s debts. The parties claiming a right of possession and a fee simple title to the land are the children of Thomas McGahey, Jr., who died on February 8, 1899, and the parties denying the validity of their claim are the administrators of the estate and the purchaser at the orphans’ court sale. *621The trial of the case was submitted by the parties to the court under the act of April 22,1874. That Thomas McGahey, Sr., was at the tima of his death on November 14, 1884, the owner of a fee simple title to the land in dispute is conceded by the parties, and that in the first sentence of the third paragraph of his will dated October 29, 1884, he devised said land to his son Thomas McGahey, Jr., subject to the dower interest of his widow therein, is clearly within the knowledge of the litigants. The plaintiffs, however, contend that the provisions in the second sentence of said paragraph reduced the interest of Thomas McGahey, Jr., in the land to a life estate which terminated at his death. It is also contended by the plaintiff that the children of Thomas McGahey, Jr., have an estate in fee simple in the land under and by virtue of the will of Thomas McGahey, Sr. This and the preceding contention of the plaintiffs must therefore be determined by a just and reasonable construction of said will assisted by a reference to the cases pertinent to the questions involved in the case at bar.
The learned judge of the court below, upon a careful consideration of the provisions of the will, arrived at a conclusion opposed to the contention of the plaintiffs, and in accord with the contention of the defendant in the suit. In a clear and satisfactory opinion including references to and quotations from decisions of this court, it is adequately shown by the learned judge that the purchaser at the orphans’ court sale acquired and now has a title to the land in dispute. We therefore dismiss the assignments of error and affirm the judgment on the opinion above referred to.
Judgment affirmed.